 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   JOSE BETANCOURT,                                      Case No.: 2:17-cv-02452-RFB-VCF
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 28]
14   NEVADA PROPERTY 1 LLC,
15          Defendant(s).
16         Pending before the Court is a stipulation to extend the start time for the Early Neutral
17 Evaluation (“ENE”), Docket No. 28, which is DENIED. The Court clearly stated that if the parties
18 are unable to attend on October 4, 2018 at 9:30 a.m., they must file a request to vacate the ENE no
19 later than September 21, 2018. Docket No. 27. A hearing that was scheduled after this ENE does
20 not constitute good cause to delay the start time of the ENE.
21         IT IS SO ORDERED.
22         Dated: October 3, 2018
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                    1
